Citation Nr: 1236395	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-34 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sexual dysfunction, to include as secondary to service-connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  In response to a November 2010 Memorandum Decision of the United States Court of Appeals for Veterans Claims (Court), the Board of Veterans' Appeals (Board), in December 2011, remanded the service connection issues listed on the title page to the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas for additional consideration on whether the Veteran's IBS and sexual dysfunction were causally related to his service-connected PTSD, to include consideration of medical treatise evidence submitted on behalf of the veteran.  A VA evaluation with nexus opinion based on all of the evidence on file was obtained in April 2012.  

Consequently, there has been substantial compliance with the December 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

Although the December 2011 remand included the issue of entitlement to an initial compensable evaluation for service-connected post-operative scarring, status post coronary artery bypass graft, the Board notes that a November 2011 rating decision granted a 10 percent rating from September 25, 2007 through April 6, 2008, a 100 percent rating from April 7, 2008 through March 31, 2009, and a 10 percent rating beginning April 1, 2009.  Because the Veteran was granted an increased rating for his service-connected post-operative scarring, status post coronary artery bypass graft, and only included the issues of entitlement to service connection for IBS and sexual dysfunction in his June 2012 VA Form 21-4138, Statement in Support of Claim, the Board concludes that the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected post-operative scarring, status post coronary artery bypass graft, is no longer part of the Veteran's current appeal.

A claim for TDIU was received by VA in July 2011.  A November 2011 rating decision denied TDIU, and a NOD was received in March 2012.  A SOC was issued in May 2012, and a substantive appeal was received in June 2012.  Consequently, this issue is part of the Veteran's current appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for service connection for IBS and sexual dysfunction, to include on a secondary basis; and he has otherwise been assisted in the development of his claims.

2.  The Veteran's statements that he currently has IBS and sexual dysfunction due to service or to service-connected PTSD are not competent evidence.

3.  The April 2012 conclusions by a VA examiner that the Veteran's IBS and sexual dysfunction are not causally related to service-connected PTSD are competent, credible, and highly probative evidence. 

4.  The Veteran's IBS and sexual dysfunction are not causally related to service or to service-connected PTSD.


CONCLUSIONS OF LAW

1.  IBS was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  The Veteran does not have IBS that is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 (2011).  

3.  Sexual dysfunction was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

4.  The Veteran does not have sexual dysfunction that is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the RO sent the Veteran letters in January and May 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection on a direct and a secondary basis.  In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in the May 2007 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In accordance with the requirements of the law, the letters also informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional private evidence was subsequently added to the claims file after each of the letters.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim including providing a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA nexus opinion was obtained and added to the claims files in April 2012.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

The Veteran seeks service connection for IBS and sexual dysfunction, to include as secondary to service-connected PTSD.  The Veteran was granted service connection for PTSD by rating decision dated in September 2004, which was assigned a 30 percent rating effective April 28, 2004.  Having carefully considered the claim in light of the record and the applicable law, the Board concludes for the reasons which follow that the preponderance of the evidence is against the claims, and the appeal as to these issues will be denied.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran's service treatment records do not contain any complaints or findings of either an gastrointestinal disorder or sexual dysfunction.  The initial notation of gastrointestinal disability or sexual dysfunction is the notation in July 1996 private treatment reports of possible gastritis or an ulcer.  However, it was noted in private treatment reports dated in June 1999 that the Veteran did not have any gastrointestinal complaints.  A history of peptic ulcer disease was noted in VA treatment records for April 2001.  The assessment in private treatment records for May 2003 was dyspepsia with some black stools.

St. Mary's Community Hospital records for May 2006 reveal that the Veteran complained of chronic diarrhea since November 2005.  The Veteran underwent a colonoscopy.  The diagnosis was mild diverticulosis, sigmoid colon.  IBS was diagnosed in Nebraska City Medical Clinic reports for September 2006.  

In December 2006, the Veteran submitted a Website printout entitled "How Stress Triggers IBS."  According to this document, "[i]t is a known fact that our emotions and intestines are interwoven" and that psychological factors "can adversely affect the job of the bowel."    

According to a January 2007 statement from D. J. DeFreece, M.D., there might be a component of the Veteran's PTSD that manifested itself as an irritable bowel-type syndrome; they could be related.

A VA evaluation was obtained in February 2007.  It was noted that the claims files were not available.  According to this examiner, the Veteran began having bowel symptoms in April or May 2006.  It was concluded that the Veteran's IBS was not caused by or the result of PTSD because PTSD does not produce changes in bowel mucosa or musculature that causes IBS.

It was concluded on VA evaluation in July 2007 that the Veteran's sexual dysfunction was less likely as not caused by or the result of his PTSD because the biochemical reactions that are required to take place to achieve an erection are not affected by psychiatric conditions such as PTSD.  The Veteran's claim that his sexual dysfunction is related to taking effexor is negated by the fact that "the condition presented 2 years prior to the inception of the E.D."

According to a December 2007 VA evaluation report, which included review of the claims files, there was no evidence in the medical literature of causality between IBS and PTSD.

Also on file are copies of medical literature submitted on behalf of the Veteran in October 2011, including an article in support of his claim for IBS, three articles in support of his claim for sexual dysfunction, and two articles in support of the contention that the Veteran's medication for PTSD caused or aggravated his sexual dysfunction.  According to an article by Kathleen Kendall-Tackett entitled "Psychological trauma and physical health: A psychoneuroimmunology approach to etiology of negative health effects and possible interventions," in Psychological Trauma: Theory, Research, and Policy, Vol.1(1), Mar 2009, 35-48, traumatic life events can lead to health problems through "dysregulation" of the inflammatory response and elevated inflammation has an etiologic role in many chronic diseases.  

After a review of the claims folder and examination of the Veteran, it was concluded on VA evaluation in April 2012 that the Veteran's IBS was less likely as not proximately caused by or proximately aggravated by his PTSD because the evidence shows that his PTSD symptoms were more severe prior to the beginning of his IBS and sexual dysfunction.  The Veteran reported the onset of PTSD in 2003 with improvement of symptoms with treatment; the onset of IBS was in 2006 and the onset of sexual dysfunction was in 2007.  It was also noted that the Veteran had a history of alcohol abuse which can cause bowel irritation and sexual dysfunction.  With respect to the medical articles submitted on behalf of the Veteran, it was concluded that these were small studies with little power to suggest that PTSD either causes or aggravates IBS or sexual dysfunction; no specific cause for IBS has been found.

There is no evidence of IBS or sexual dysfunction in service or for more than 27 years after service discharge.  Moreover, the Veteran has not contended that he had IBS or sexual dysfunction in service.  There is also no medical opinion of record that suggests any nexus between either the Veteran's IBS or sexual dysfunction and his period of active duty.

There is evidence on file both for and against the Veteran's claims for service connection for IBS and sexual dysfunction on a secondary basis.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board finds the VA medical evidence, especially the April 2012 opinion against the claim to be of more probative value, when considered along with the other evidence of record, than the January 2007 statement from Dr. DeFreece.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

Although it was concluded by Dr. DeFreece in January 2007 that the Veteran's IBS could be related to his PTSD, this opinion was not based on a review of the claims files and no rationale was provided for this opinion.  Moreover, this opinion indicates only the possibility of a causal connection.  The use of the words "possible," "may," and "could be" in an opinion make the opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).

The April 2012 VA nexus opinion against the claims is based on a review of the entire claims files and includes a rationale, with the rationale being that because the Veteran did not have a problem with either IBS or sexual dysfunction until several years after the onset of his PTSD, which was at a time that he was taking medication that helped his PTSD symptomatology, it could be concluded that the Veteran's service-connected PTSD was not causally related to his IBS and sexual dysfunction.  Consequently, the Board finds this opinion to be more probative than the January 2007 opinion.  

Although the Veteran is competent to report his IBS and sexual dysfunction symptoms, he is clearly not competent to report that he has IBS or sexual dysfunction due to service or to service-connected PTSD.  Laypersons are not competent to provide evidence in certain medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Consequently, because all of the requirements for service connection on either a direct or a secondary basis are not shown, the Veteran does not have IBS or sexual dysfunction due to service or as secondary to service-connected PTSD.  
Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for IBS on either a direct or a secondary basis is denied.

Service connection for sexual dysfunction on either a direct or a secondary basis is denied.


REMAND

With respect to the issue of entitlement to TDIU, an August 2011 VA opinion concluded that, although the Veteran's service-connected heart disease would preclude strenuous employment, sedentary employment "is unlikely to be unaffected."  It is unclear from this finding whether the Veteran's service-connected heart disability precludes gainful employment consistent with his educational and employment background.  Consequently, additional development is warranted prior to final Board adjudication of the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  The RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for any service-connected disability since the August 2011 examination.  After securing the necessary authorization, the RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  
If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  After the above has been completed, the RO must arrange for review of the Veteran's claims files by the VA physician who provided the opinion in August 2011.  If the reviewer is not available, the RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The following considerations will govern the opinion:

a.  The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

b.  After reviewing the claims files, the reviewer is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that the Veteran's service-connected heart disease is severe enough to preclude substantially gainful employment in keeping with his educational and employment history.  

It would be helpful if the reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The reviewer should provide a complete rationale for any opinion provided.  If the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, but further explain in detail why it is not feasible to provide such a medical opinion.  The report prepared must be typed.

c.  If an examination is conducted, any necessary tests or studies must be performed, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  All findings and conclusions will be set forth in a legible report.  A rationale must be offered for all conclusions.

3.  Thereafter, the RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (2012) (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

4.  After the above have been completed, the RO will consider all of the evidence of record and 
re-adjudicate the Veteran's claim for TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with all due process considerations.  

No inference should be drawn regarding the final disposition of this claim as a result of this action.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


